Title: To George Washington from Richard Varick, 22 August 1783
From: Varick, Richard
To: Washington, George


                        
                            Sir
                            Poughkeepsie Augt 22nd 1783.
                        
                        I take the Liberty of inclosing to Your Excellency, a Letter for Lieut. Colo. Humphrys containing a Letter to
                            His Excellency the president of Congress, praying an Answer to my Memorial formerly presented to Congress, for the
                            Depreciation of my pay while acting as a Mustering Officer & for the 12 Months pay allowed those Officers as a
                            Gratuity on their discharge.
                        I have comprised in my Application the Cases of Messrs Henry Rutgers, Richard Lush and Jacob Jno. Lansing who
                            acted as my Deputies till the date of our Dismission.
                        I trust there will be less Opposition to the Attainment of My Just dues, when it is considered that the Judge
                            Advocate and every other Civil Staff Officer, except Commiss: & Q. Masters have received their Depreciation. Even
                            the Clerks & others in the Hospitals, who have lived at public Expence, have received more than the Demand I have
                            against the public, upon better Grounds, can possibly amount to. And the more so, as I am not entitled to the five Years
                            Commutation.
                        I wish my Depreciation may come from the State of New York, whose  will command from
                            12 to 14/ in the pound & by that Means enable me, without Inconvenience to replace the Loss of my Books which were
                            captured at New York by the Enemy, while I was employed in the Northern Army. The Continental 
                            will not command Cash, I therefore wish Congress to recommend my Case to our Legislature agree able to
                            the prayer of my Application.
                        Your Excellency’s promised friendly Offices to procure my dues above stated will add one
                                more to the many Obligations conferred on me.
                        Your Excellency’s private Letters to Decr last will be transcribed by to Morrow Evening & will nearly
                            fill the IInd Volume. Those for this Year are all prepared. I wish all the Letters both public & private to the
                            31st Augt included to be sent to me as early as possible As by the day those arrive, Mr Taylor will have  compleated the Copying of all the papers I have.I wish
                            my Respects to Mrs Washington & beg Leave to subscribe to Myself with the most sincere
                            Affection & Attachment Your Excellencys Most Obedt Servt
                        
                            Richd Varick
                        
                    